EXHIBIT 10.2
APOLLO GROUP, INC.
AMENDED AND RESTATED
EXECUTIVE OFFICER PERFORMANCE INCENTIVE PLAN


PLAN AMENDMENT


The Apollo Group, Inc. Executive Officer Performance Incentive Plan, as amended
and restated (the “Plan”), is hereby further amended, effective December 8,
2011, as follows:
1.    There is hereby added to the end of Paragraph VI. B of the Plan the
following new provision:
“The Five Million Dollar ($5,000,000) limitation on the Maximum Bonus Amount
that may be paid to a participant for any given Performance Period shall be
applied on an aggregate basis so that if an individual participates in two or
more Performance Periods that commence in the same fiscal year of Company, the
bonus amounts payable to that participant for those particular Performance
Periods shall not exceed Five Million Dollars ($5,000,000) in total.”
2.    Except as modified by this Plan Amendment, all the terms and provisions of
the Plan shall continue in full force and effect.
IN WITNESS WHEREOF, APOLLO GROUP, INC. has caused this Plan Amendment to be
executed on its behalf by its duly-authorized officer on this 8th day of
December 2011.


APOLLO GROUP, INC.
 
 
 
By:
/s/ Sean Martin
 
 
 
 
 
 
TITLE:
Senior Vice President, General Counsel & Secretary







                        




